Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Debono on 1/12/2020.

The application has been amended as follows: 

Lines 1 and 2 of Claim 14 are amended from “the unmanned aerial vehicle of claim 13, wherein the U-shaped payload structure,” to --The unmanned aerial vehicle of claim 1, wherein the U-shaped payload structures,--

Claim 15 is amended from “the unmanned aerial vehicle of claim 13, wherein the U-shaped frame includes a cargo supporting bracket that spans a width of the U-shaped frame.” to --The unmanned aerial vehicle of claim 1, wherein the payload assembly includes a cargo supporting bracket that spans a width of the payload assembly.--
Line 1 of Claim 16 is amended “The unmanned aerial vehicle of claim 13,” to --The unmanned aerial vehicle of claim 1,--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have an unamend aerial vehicle that has a rigid frame yoke member extending transversely within a fuselage, a first and second wing rib attached to first and second distal ends of the rigid frame yoke and a payload assembly attached to the front portion of the transverse rigid frame yoke member having a pair of U-shaped structures spaced along a width of the unmanned aerial vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/13/2020